Exhibit 10.31

FORM OF EMPLOYMENT CONTINUATION AGREEMENT

SILICON GRAPHICS, INC.

1600 Amphitheatre Parkway

Mountain View, California 94043-1351

[Date]

Silicon Graphics, Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043-1351

Dear ____________:

The Company considers it essential to the best interests of its shareholders to
foster the continuous employment of key management personnel. In this
connection, the Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of officers of the Company,
including you, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.

In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth herein (including, but not limited
to, those set forth in Section 2(g)), the Company agrees that you shall receive
the benefits set forth in this agreement (“Agreement”) under the circumstances
described below. This Agreement shall supersede any prior agreement that you may
have had with the Company regarding any severance or change in control benefits.

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until your employment with the Company is terminated unless
sooner terminated by written agreement of the Company and you.

2. Definitions. As used in this Agreement:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Change in Control” of the Company means any of the following occurrences:

(i) Any person(s) acting together which would constitute a “group” for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any subsidiary, or any “permitted
holder” as defined below) shall “beneficially own” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, at least 35% of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of the Board;

(ii) Either (A) “incumbent directors”, as defined below, shall cease for any
reason to constitute at least a majority of the members of the Board (for these
purposes, an “incumbent director” shall mean any member of the Board as of the
effective date of this Agreement, and any successor of a incumbent director
whose election, or nomination for election by the Company’s shareholders was
approved by at least a majority of the current directors then on the Board), or
(B) at any meeting of the shareholders of the Company called for the purpose of
electing directors, a majority of the persons nominated by the Board for
election as directors shall fail to be elected;

(iii) Consummation of a merger or consolidation of the Company (A) in which the
Company is not the continuing or surviving corporation (other than a
consolidation or merger with a wholly-owned subsidiary of the Company in which
all shares of Common Stock outstanding immediately prior to the effectiveness



--------------------------------------------------------------------------------

thereof are changed into or exchanged for common stock of the subsidiary) or
(B) pursuant to which all shares of Common Stock are converted into cash,
securities or other property, except in either case, a consolidation or merger
of the Company in which the holders of the shares of Common Stock immediately
prior to the consolidation or merger have, directly or indirectly, at least a
majority of the shares of Common Stock of the continuing or surviving
corporation immediately after such consolidation or merger or in which the Board
immediately prior the merger or consolidation would, immediately after the
merger or consolidation, constitute a majority of the board of directors of the
continuing or surviving corporation;

(iv) Consummation of a plan of complete liquidation of the Company; or

(v) The consummation of a sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company.

For purposes of this Agreement, the Board may by resolution, clarify the date as
of which a Change in Control shall be deemed to have occurred.

(c) “Current Compensation” shall mean your monthly base salary, as in effect
immediately prior to the Change in Control.

(d) “Disability” shall mean a physical or mental illness or injury which, as
determined by the Company, continuously prevents you from performing your duties
with the Company for a period of six months prior to termination.

(e) “Good Reason” shall mean grounds for termination by you of your employment
by the Company based upon prior constructive termination by the Company as
provided in Section 6 hereof.

(f) “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

(g) “Potential Change in Control of the Company” shall be deemed to have
occurred if (i) the Company enters into an agreement or letter of intent, the
consummation of which would result in the occurrence of a Change in Control of
the Company; (ii) any person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Company; (iii) any person, other than a
trustee or other fiduciary holding securities under an employee benefit plan for
the Company, who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 9.5% or more of the combined voting power
of the Company’s then outstanding securities increases his beneficial ownership
of such securities by five (5) percentage points or more over the percentage so
owned by such person on the date hereof (with beneficial ownership determined
under Rule 13d-3 of the Exchange Act); or (iv) the Board adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
of the Company has occurred. You agree that, subject to the terms and conditions
of this Agreement, in the event of a Potential Change in Control of the Company,
you will remain in the employ of the Company (or the subsidiary thereof by which
you are employed at the date such Potential Change in Control occurs) until the
earliest of (x) a date which is six months following the occurrence of such
Potential Change in Control of the Company, (y) the termination by you of your
employment by reason of Disability, as defined in Section 2(d) or (z) the
occurrence of a Change in Control of the Company.

(h) “Termination Payment” shall mean the severance pay to which you are entitled
upon termination of your employment within twenty-four (24) months after a
Change in Control as provided in Section 4(a).

 

2



--------------------------------------------------------------------------------

3. Benefits Upon a Change in Control.

(a) Subject to Section 7 below, in the event of a Change in Control, you shall
be entitled to the following benefits:

(i) Any non-statutory stock options and incentive stock options granted to you
by the Company that are outstanding immediately prior to the effective date of
the Change in Control and that are not assumed, converted or replaced by the
surviving or continuing entity in connection with the Change in Control shall
(A) become fully vested and exercisable immediately prior to the Change in
Control (contingent upon the effectiveness of the Change in Control) and
(B) terminate if not exercised at or prior to the effective time of the Change
in Control.

(ii) Any restricted stock unit awards granted to you by the Company that are
outstanding immediately prior to the effective date of the Change in Control and
that are not assumed, converted or replaced by the surviving or continuing
entity in connection with the Change in Control shall become fully vested
immediately prior to the Change in Control (contingent upon the effectiveness of
the Change in Control).

(iii) With respect to any restricted stock granted to you by the Company, if the
reacquisition or repurchase rights held by the Company with respect to such
restricted stock is not assigned to the surviving or continuing entity in
connection with the Change in Control, such restricted stock shall be released
from the Company’s reacquisition or repurchase rights immediately prior to the
Change in Control (contingent upon the effectiveness of the Change in Control).

4. Benefits Upon a Termination Following a Change in Control.

(a) Subject to Section 7 below, if your employment with the Company is
terminated within twenty-four (24) months after a Change in Control, other than
as set forth in Section 4(c), you shall be entitled to the following benefits:

(i) A Termination Payment, payable in cash, in an amount equal to the sum of the
following:

(A) [12/24] months of your Current Compensation at the rate in effect
immediately prior to such Change in Control; and

(B) a prorated amount of your annual bonus at target under the Company’s
corporate annual executive incentive plan or a similar incentive plan in which
all senior executives participate (the “Target Bonus”) for the calendar year in
which such termination occurs (which shall be equal to (A) the number of full
months that you were employed by the Company during such calendar year prior to
such termination divided by twelve (12), multiplied by (B) the amount of such
Target Bonus).

(ii) Any non-statutory stock options and incentive stock options granted to you
by the Company that are outstanding as of the date of your termination shall
(A) become fully vested and exercisable upon your termination and (B) remain
exercisable for ninety (90) days following your termination.

(iii) Any restricted stock unit awards granted to you by the Company that are
outstanding as of the date of your termination shall become fully vested upon
your termination.

(iv) Any restricted stock granted to you by the Company shall be released from
the Company’s reacquisition or repurchase rights upon your termination.

(v) If you are enrolled in a health, dental, or vision plan sponsored by the
Company and you timely elect to continue coverage under such health, dental, or
vision plan at the time of your termination of employment under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay a
portion of the applicable premiums for such coverage for [12/24] months
following such termination, at the same rate that the Company paid for coverage
under such plans for you prior to your termination of employment; provided,
however, that no such premium payments shall be made following the

 

3



--------------------------------------------------------------------------------

date that you become covered under another health, dental, or vision plan,
whether through a subsequent employer or otherwise. No provision of this
Agreement will affect the continuation coverage rules under COBRA, except that
the Company’s payment of applicable insurance premiums in accordance with the
foregoing will be credited as payment by you for purposes of your payments under
COBRA. Therefore, the period during which you may elect to continue the
Company’s health, dental, or vision plan coverage at your own expense under
COBRA, the length of time during which COBRA coverage will be made available to
you, and all your other rights and obligations under COBRA (except the Company’s
obligation to pay applicable insurance premiums in accordance with the
foregoing) will be applied in the same manner that such rules would apply in the
absence of this Agreement. Upon the expiration of the period during which the
Company pays your insurance premiums in accordance with the foregoing, you will
be responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA period. For purposes of the foregoing, (i) references to
COBRA shall be deemed to refer also to analogous provisions of state law and
(ii) any applicable insurance premiums that are paid by the Company shall not
include any amounts payable by you under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are your sole
responsibility.

(b) Any cash payable to you under Section 4(a)(i) shall be payable in a single
lump sum between 30 and 60 calendar days after your termination of employment;
provided, however, that if you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) at the time of such termination, such payment shall be delayed until six
(6) months after the date of such termination.

(c) Anything contained in Section 4(a) above to the contrary notwithstanding,
the Company shall have no obligation under this Agreement to pay a Termination
Payment, accelerate the vesting and exercisability (if applicable) of options
and restricted stock unit awards, release shares from the Company’s
reacquisition or repurchase rights or pay applicable insurance premiums under
COBRA in the event of (i) your termination of employment prior to a Change in
Control or (ii) after a Change in Control, a termination of your employment for
“Cause” (as defined in Section 5) or due to death, retirement or resignation
other than for “Good Reason” (as defined in Section 6).

(d) In the event that the terms of this Agreement relating to options,
restricted stock unit awards or restricted stock conflict with the terms of any
option, restricted stock unit award, restricted stock or related agreement
between you and the Company, the terms that are more favorable to you will
control.

(e) Prior to, and as a condition of receiving any benefits under Section 4 of
this Agreement, you will be required to sign, date, return to the Company, and
allow to become effective, a general release of all known and unknown claims in
the form provided by the Company.

5. Termination for Cause. Termination of your employment with the Company shall
be regarded as termination for Cause only upon:

(a) your willful and continued failure to substantially perform your duties with
the Company (other than such failure resulting from your incapacity due to
physical or mental illness) after there is delivered to you by the Board a
written demand for substantial performance which sets forth in detail the
specific respects in which it believes you have not substantially performed your
duties;

(b) your willfully engaging in gross misconduct which is materially and
demonstrably injurious to the Company;

(c) your committing a felony or an act of fraud against the Company or its
affiliates; or

(d) your breaching materially the terms of your employee confidentiality and
proprietary information agreement with the Company.

No act, or failure to act, by you shall be considered “willful” if done, or
omitted to be done, by you in good faith and in your reasonable belief that your
act or omission was in the best interest of the Company and/or required by
applicable law.

 

4



--------------------------------------------------------------------------------

Anything contained in this Section 5 to the contrary notwithstanding, you shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to and an opportunity for you, together with your counsel, to
be heard before the Board), finding that in the good faith opinion of the Board,
you were guilty of conduct set forth in Section 5(a) or 5(b) and specifying the
particulars thereof in detail.

6. Termination for Good Reason. Your employment with the Company may be regarded
as having been constructively terminated by the Company, and you may therefore
terminate your employment for Good Reason and thereupon become entitled to
benefits pursuant to Section 4 above, if, after a Change in Control, one or more
of the following events shall occur (unless such event(s) applies to a person
solely in his capacity as a member of the Board):

(i) without your express written consent, the assignment to you of any duties or
the significant reduction of your duties, either of which is inconsistent with
your position with the Company (or the duties and responsibilities of such
position) immediately prior to a Change in Control, or your removal from or any
failure to re-elect you to any such position;

(ii) without your express written consent, the substantial reduction, without
good business reasons, of the facilities and perquisites (including office space
and location) available to you immediately prior to a Change in Control, unless
such reduction applies generally to all officers of the Company and any
successor to the Company, or;

(iii) a reduction by the Company in your salary or in any bonus compensation
formula applicable to you as in effect immediately prior to a Change in Control,
or the failure by the Company (other than a failure that applies generally to
all officers of the Company and any successor to the Company) to increase such
base salary each year following a Change in Control by an amount which equals at
least one-half (1/2), on a percentage basis, of the average annual percentage
increase in base salary for all officers of the Company (and any successor of
the Company) during the prior two full calendar years;

(iv) a material reduction by the Company in the kind or level of employee
benefits to which you were entitled prior to a Change in Control with the result
that your overall benefits package is significantly reduced after the Change in
Control; or the taking of any action by the Company which would materially and
adversely affect your participation in any plan, program or policy generally
applicable to executives or employees of the Company or any successor of the
Company (including but not limited to paid vacation days), or deprive you in a
material and substantial way of any fringe benefits enjoyed by you prior to a
Change in Control;

(v) the Company’s requiring you to be based anywhere other than your then
present location (except for required travel on the Company’s business to an
extent substantially consistent with your present business travel obligations)
or a location more than 25 miles from your then present location, without your
consent;

(vi) any purported termination of your employment by the Company which is not
effected for Disability or for Cause, or any purported termination for which the
grounds relied upon are not valid; or

(vii) the failure of the Company to obtain the assumption of this Agreement by
any successor as contemplated in Section 10 hereof.

7. Parachute Payments. In the event that any payment or benefit you would
receive from the Company pursuant to a Change in Control or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code or any similar or successor provision and (ii) but for
this Section 7, be subject to the excise tax imposed by Section 4999 of the Code
or any similar or successor provision (the “Excise Tax”), then such Payment
shall be equal to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding

 

5



--------------------------------------------------------------------------------

that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, such reduction shall occur in the
following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs): reduction
of cash payments; cancellation of accelerated vesting of stock awards; reduction
of employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your stock awards unless you elect
in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within fifteen (15) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as requested by the
Company or you. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, it shall furnish the Company and you with an opinion
reasonably acceptable to you that no Excise Tax will be imposed with respect to
such Payment. Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and you.

8. Disputes. To dispute a termination for Good Reason by you, the Company must
give you written notice of such dispute within ten working days after your
effective date of termination. To dispute a termination by the Company or any
failure to make payments claimed to be due hereunder, you must give written
notice of such dispute to the Company within 30 days after receiving a notice of
termination, or within 30 days after the date on which a payment claimed by you
to be due hereunder was due to be made, as the case may be.

If any such dispute is finally determined in your favor, the Company shall pay
all reasonable fees and expenses, including attorneys’ and consultants’ fees,
that you incur in good faith in connection therewith.

9. No Mitigation.

(a) You shall not be required to mitigate the amount of any payment provided for
in Section 4 hereof by seeking other employment or otherwise, nor shall the
amount of such payment be reduced by reason of compensation or other income you
receive for services rendered after your termination of employment with the
Company.

(b) In addition to the Termination Payment payable pursuant to Section 4 hereof,
you shall be entitled to receive all benefits payable to you under any benefit
plan of the Company in which you participate in accordance with the terms of
such plan.

10. Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Section 10, “Company”
includes any successor to its business or assets as aforesaid which executes and
delivers this Agreement or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

11. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first or last
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

6



--------------------------------------------------------------------------------

12. Amendment or Waiver. No provisions of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing by you and the Company. No waiver of either party at any time of
the breach of, or lack of compliance with, any conditions or provisions of this
Agreement shall be deemed a waiver of other provisions or conditions hereof.

13. Sole Agreement. This Agreement represents the entire agreement between you
and the Company with respect to the matters set forth herein. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein.

14. Employee’s Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If you
should die while any amounts are still payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designees, to your estate.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

If the foregoing conforms with our understanding, please indicate your agreement
to the terms hereof by signing where indicated below and returning one copy of
this Agreement to the undersigned.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

Very truly yours, SILICON GRAPHICS, INC. By:      

 

ACCEPTED AND AGREED TO AS OF

THE DATE FIRST SET FORTH ABOVE:

  

 

8